       Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 1 of 49




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

JANE DOE, et al.,                       )
                                        )
      Plaintiffs,                       )
                                        ) CIVIL ACTION FILE
v.                                      ) NO.: 1:19-cv-00813-SDG
                                        )
GWINNETT COUNTY, GEORGIA,               )
et al.,                                 )
                                        )
      Defendants.                       )

       ANSWER AND DEFENSES OF DEFENDANTS GWINNETT
      COUNTY, GEORGIA AND DETECTIVE JONATHAN LEACH

      COME NOW defendants Gwinnett County, Georgia and Detective Jonathan

Leach, and submit their answer and defenses to Plaintiffs’ Amended Complaint for

Damages (Doc. 15, “Plaintiffs’ Amended Complaint”), showing the Court as

follows:

                                FIRST DEFENSE

      Some or all of Plaintiffs’ Amended Complaint fails to state a claim against

defendants upon which relief can be granted.

                                SECOND DEFENSE

      In response to the numbered paragraphs of Plaintiffs’ Amended Complaint,

defendants answer as follows:
       Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 2 of 49




                              ANSWER TO PARTIES

                                           1.

      Defendants can neither admit nor deny the allegations contained in

paragraph 1 of Plaintiffs’ Amended Complaint for want of sufficient information to

form a belief as to the truth thereof, and put plaintiffs upon strict proof of the same.

                                           2.

      Defendants can neither admit nor deny the allegations contained in

paragraph 2 of Plaintiffs’ Amended Complaint for want of sufficient information to

form a belief as to the truth thereof, and put plaintiffs upon strict proof of the same.

                                           3.

      Defendants can neither admit nor deny the allegations contained in

paragraph 3 of Plaintiffs’ Amended Complaint for want of sufficient information to

form a belief as to the truth thereof, and put plaintiffs upon strict proof of the same.

                                           4.

      Defendants can neither admit nor deny the allegations contained in

paragraph 4 of Plaintiffs’ Amended Complaint for want of sufficient information to

form a belief as to the truth thereof, and put plaintiffs upon strict proof of the same.




                                          -2-
       Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 3 of 49




                                         5.

      Responding to the allegations contained in paragraph 5 of Plaintiffs’

Amended Complaint, defendants admit that at all relevant times, defendant

Jonathan Leach was a duly sworn and certified police officer employed by

Gwinnett County, and that he acted under color of state law and within the scope

of his discretionary functions. Defendants deny in the form and manner alleged the

remaining allegations contained in paragraph 5 of Plaintiffs’ Amended Complaint.

                                         6.

      Responding to the allegations contained in paragraph 6 of Plaintiffs’

Amended Complaint, defendants admit that Gwinnett County is a subdivision of

the State of Georgia existing under the laws of the State of Georgia. Defendants

deny in the form and manner alleged the remaining allegations contained in

paragraph 6 of Plaintiffs’ Amended Complaint.

                                         7.

      Responding to the allegations contained in paragraph 7 of Plaintiffs’

Amended Complaint, defendants show that the Court has dismissed the Gwinnett

County School District from this action. (Doc. 45.) Thus, no response to this

paragraph is required. To the extent that a response is required, defendants deny in




                                        -3-
       Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 4 of 49




the form and manner alleged the allegations contained in paragraph 7 of Plaintiffs’

Amended Complaint.

                  ANSWER TO JURISDICTION AND VENUE

                                         8.

      The allegations contained in paragraph 8 of Plaintiffs’ Amended Complaint

constitute a legal conclusion to which no response is required. To the extent that a

response is required, defendants admit that the Court generally has subject matter

jurisdiction over claims brought pursuant to 42 U.S.C. § 1983, the Americans With

Disabilities Act, and the Rehabilitation Act of 1973. Defendants deny in the form

and manner alleged the remaining allegations contained in paragraph 8 of

Plaintiffs’ Amended Complaint.

                                         9.

      Responding to the allegations contained in paragraph 9 of Plaintiffs’

Amended Complaint, defendants admit that they have waived formal service of

process and that the Court has personal jurisdiction over them. Defendants deny in

the form and manner alleged the remaining allegations contained in paragraph 9 of

Plaintiffs’ Amended Complaint.




                                        -4-
         Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 5 of 49




                                        10.

        Defendants admit the allegations contained in paragraph 10 of Plaintiffs’

Amended Complaint.

         ANSWER TO FACTS GIVING RISE TO PLAINTIFFS’ CLAIMS

                                        11.

        Defendants can neither admit nor deny the allegations contained in

paragraph 11 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        12.

        Defendants can neither admit nor deny the allegations contained in

paragraph 12 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        13.

        Defendants can neither admit nor deny the allegations contained in

paragraph 13 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.


                                         -5-
         Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 6 of 49




                                        14.

        Defendants can neither admit nor deny the allegations contained in

paragraph 14 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        15.

        Defendants can neither admit nor deny the allegations contained in

paragraph 15 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        16.

        Responding to the allegations contained in paragraph 16 of Plaintiffs’

Amended Complaint, defendants admit that Jane was a student at Archer High

School in 2017. Defendants can neither admit nor deny the remaining allegations

contained in paragraph 16 of Plaintiffs’ Amended Complaint for want of sufficient

information to form a belief as to the truth thereof, and put plaintiffs upon strict

proof of the same.




                                         -6-
         Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 7 of 49




                                        17.

        Responding to the allegations contained in paragraph 17 of Plaintiffs’

Amended Complaint, defendants admit that John was a student at Archer High

School in 2017. Defendants can neither admit nor deny the remaining allegations

contained in paragraph 17 of Plaintiffs’ Amended Complaint for want of sufficient

information to form a belief as to the truth thereof, and put plaintiffs upon strict

proof of the same.

                                        18.

        Defendants can neither admit nor deny the allegations contained in

paragraph 18 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        19.

        Defendants can neither admit nor deny the allegations contained in

paragraph 19 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.




                                         -7-
        Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 8 of 49




                                        20.

        Defendants can neither admit nor deny the allegations contained in

paragraph 20 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        21.

        Defendants can neither admit nor deny the allegations contained in

paragraph 21 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        22.

        Defendants can neither admit nor deny the allegations contained in

paragraph 22 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        23.

        Defendants can neither admit nor deny the allegations contained in

paragraph 23 of Plaintiffs’ Amended Complaint for want of sufficient information




                                         -8-
        Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 9 of 49




to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        24.

        Defendants can neither admit nor deny the allegations contained in

paragraph 24 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        25.

        Defendants can neither admit nor deny the allegations contained in

paragraph 25 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        26.

        Defendants can neither admit nor deny the allegations contained in

paragraph 26 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.




                                         -9-
        Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 10 of 49




                                        27.

        Defendants can neither admit nor deny the allegations contained in

paragraph 27 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        28.

        Defendants can neither admit nor deny the allegations contained in

paragraph 28 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        29.

        Defendants can neither admit nor deny the allegations contained in

paragraph 29 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        30.

        Defendants can neither admit nor deny the allegations contained in

paragraph 30 of Plaintiffs’ Amended Complaint for want of sufficient information




                                        -10-
        Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 11 of 49




to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        31.

        Defendants can neither admit nor deny the allegations contained in

paragraph 31 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        32.

        Defendants can neither admit nor deny the allegations contained in

paragraph 32 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        33.

        Defendants can neither admit nor deny the allegations contained in

paragraph 33 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.




                                        -11-
        Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 12 of 49




                                          34.

        Defendants can neither admit nor deny the allegations contained in

paragraph 34 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                          35.

        Responding to the allegations contained in paragraph 35 of Plaintiffs’

Amended Complaint, defendants admit that the Department of Family and

Children Services referred the investigation to the Gwinnett County Police

Department, and that defendant Leach was assigned to the case. Defendants can

neither admit nor deny the remaining allegations contained in paragraph 35 of

Plaintiffs’ Amended Complaint for want of sufficient information to form a belief

as to the truth thereof, and put plaintiffs upon strict proof of the same.

                                          36.

        Responding to the allegations contained in paragraph 36 of Plaintiffs’

Amended Complaint, defendants admit that defendant Leach conducted interviews

at Archer High School on February 16, 2017. Defendants deny in the form and

manner alleged the remaining allegations contained in paragraph 36 of Plaintiffs’

Amended Complaint.


                                          -12-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 13 of 49




                                       37.

      Responding to the allegations contained in paragraph 37 of Plaintiffs’

Amended Complaint, defendants admit that Ms. Coleman provided Leach with

extensive notes regarding the school’s investigation; that Coleman told Leach that

school personnel had initially concluded that John was being taken advantage of by

his classmates and that the video likely did not exist; and that SRO Reed did not

find the video on John’s phone. Defendants deny in the form and manner alleged

the remaining allegations contained in paragraph 37 of Plaintiffs’ Amended

Complaint.

                                       38.

      Responding to the allegations contained in paragraph 38 of Plaintiffs’

Amended Complaint, defendants admit that K.E. told Leach that John showed him

a video during the 2015-2016 school year in which a male (who John claimed was

him) received oral sex from a teenage-looking girl (who John claimed was his

sister); that John sent the video to K.E.; and that K.E. deleted the video shortly

after receiving it. Defendants deny in the form and manner alleged the remaining

allegations contained in paragraph 38 of Plaintiffs’ Amended Complaint.




                                      -13-
       Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 14 of 49




                                         39.

      Defendants admit the allegations contained in paragraph 39 of Plaintiffs’

Amended Complaint.

                                         40.

      Responding to the allegations contained in paragraph 40 of Plaintiffs’

Amended Complaint, defendants admit that T.B. told Leach that John sent him a

video of a male (who John claimed was him) having “actual sex” with a girl (who

John claimed was his sister), and that T.B. deleted the video shortly after receiving

it. Defendants can neither admit nor deny the allegations regarding T.B.’s

truthfulness contained in paragraph 40 of Plaintiffs’ Amended Complaint for want

of sufficient information to form a belief as to the truth thereof, and put plaintiffs

upon strict proof of the same. Defendants deny in the form and manner alleged the

remaining allegations contained in paragraph 40 of Plaintiffs’ Amended

Complaint.

                                         41.

      Responding to the allegations contained in paragraph 41 of Plaintiffs’

Amended Complaint, defendants admit that K.E. reported that he saw a video

depicting oral sex, while T.B. reported that he saw footage depicting “actual sex.”

Defendants admit that neither student claimed the ability to visually identify the


                                        -14-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 15 of 49




persons in the videos, even though both reported that John told them that he was

the male depicted in the videos and that his sister was the female depicted in the

videos. Defendants deny in the form and manner alleged the remaining allegations

contained in paragraph 41 of Plaintiffs’ Amended Complaint.

                          Answer to “Jane’s Interview”

                                       42.

      Defendants admit the allegations contained in paragraph 42 of Plaintiffs’

Amended Complaint.

                                       43.

      Defendants admit the allegations contained in paragraph 43 of Plaintiffs’

Amended Complaint.

                                       44.

      Defendants admit the allegations contained in paragraph 44 of Plaintiffs’

Amended Complaint.

                                       45.

      Defendants deny in the form and manner alleged the allegations contained in

paragraph 45 of Plaintiffs’ Amended Complaint.




                                      -15-
        Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 16 of 49




                                        46.

        Defendants deny the allegations contained in paragraph 46 of Plaintiffs’

Amended Complaint.

                                        47.

        Responding to the allegations contained in paragraph 47 of Plaintiffs’

Amended Complaint, defendants admit that Ms. Coleman was present during

Jane’s interview. Defendants can neither admit nor deny the remaining allegations

contained in paragraph 47 of Plaintiffs’ Amended Complaint for want of sufficient

information to form a belief as to the truth thereof, and put plaintiffs upon strict

proof of the same.

                                        48.

        Defendants can neither admit nor deny the allegations contained in

paragraph 48 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        49.

        Defendants can neither admit nor deny the allegations contained in

paragraph 49 of Plaintiffs’ Amended Complaint for want of sufficient information




                                        -16-
        Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 17 of 49




to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        50.

        Defendants deny in the form and manner alleged the allegations contained in

paragraph 50 of Plaintiffs’ Amended Complaint.

                                        51.

        Defendants can neither admit nor deny the allegations contained in

paragraph 51 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        52.

        Defendants can neither admit nor deny the allegations contained in

paragraph 52 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        53.

        Responding to the allegations contained in paragraph 53 of Plaintiffs’

Amended Complaint, defendants admit that Leach told Jane that he wanted to




                                        -17-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 18 of 49




“protect kids” and “make sure kids are safe.” Defendants deny the remaining

allegations contained in paragraph 53 of Plaintiffs’ Amended Complaint.

                                       54.

      Responding to the allegations contained in paragraph 54 of Plaintiffs’

Amended Complaint, defendants show that Jane’s interview was recorded and that

it speaks for itself. Defendants deny in the form and manner alleged the remaining

allegations contained in paragraph 54 of Plaintiffs’ Amended Complaint.

                                       55.

      Responding to the allegations contained in paragraph 55 of Plaintiffs’

Amended Complaint, defendants show that Jane’s interview was recorded and that

it speaks for itself. Defendants deny in the form and manner alleged the remaining

allegations contained in paragraph 55 of Plaintiffs’ Amended Complaint.

                                       56.

      Responding to the allegations contained in paragraph 56 of Plaintiffs’

Amended Complaint, defendants admit that the interview lasted for approximately

44 minutes. Defendants deny in the form and manner alleged the remaining

allegations contained in paragraph 56 of Plaintiffs’ Amended Complaint.




                                      -18-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 19 of 49




                                       57.

      Responding to the allegations contained in paragraph 57 of Plaintiffs’

Amended Complaint, defendants show that Jane’s interview was recorded and that

it speaks for itself. Further responding, defendants admit that Jane asked Ms.

Coleman to hold her hand and Ms. Coleman did so. Defendants further admit that

Jane asked if she was going to jail and that Leach reassured her that she was not

going to jail. Defendants further admit that Jane stated that she was scared.

Defendants further admit that Jane asked several times if she was in trouble, and

that Leach repeatedly assured Jane that she was not in trouble. Defendants deny in

the form and manner alleged the remaining allegations contained in paragraph 57

of Plaintiffs’ Amended Complaint.

                                       58.

      Responding to the allegations contained in paragraph 58 of Plaintiffs’

Amended Complaint, defendants show that Jane’s interview was recorded and that

it speaks for itself. Defendants deny in the form and manner alleged the remaining

allegations contained in paragraph 58 of Plaintiffs’ Amended Complaint.

                                       59.

      Responding to the allegations contained in paragraph 59 of Plaintiffs’

Amended Complaint, defendants show that Jane’s interview was recorded and that


                                      -19-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 20 of 49




it speaks for itself. Further responding, defendants admit that Leach and Coleman

did not suggest a break during the interview. Defendants deny in the form and

manner alleged the remaining allegations contained in paragraph 59 of Plaintiffs’

Amended Complaint.

                                       60.

      Responding to the allegations contained in paragraph 60 of Plaintiffs’

Amended Complaint, defendants show that Jane’s interview was recorded and that

it speaks for itself. Further responding, defendants admit that Leach and Coleman

did not state during the interview that Jane was free to take a break. Defendants

deny in the form and manner alleged the remaining allegations contained in

paragraph 60 of Plaintiffs’ Amended Complaint.

                                       61.

      Responding to the allegations contained in paragraph 61 of Plaintiffs’

Amended Complaint, defendants show that Jane’s interview was recorded and that

it speaks for itself. Defendants deny in the form and manner alleged the remaining

allegations contained in paragraph 61 of Plaintiffs’ Amended Complaint.

                                       62.

      Responding to the allegations contained in paragraph 62 of Plaintiffs’

Amended Complaint, defendants show that Jane’s interview was recorded and that


                                      -20-
        Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 21 of 49




it speaks for itself. Defendants deny in the form and manner alleged the remaining

allegations contained in paragraph 62 of Plaintiffs’ Amended Complaint.

                                        63.

        Defendants can neither admit nor deny the allegations contained in

paragraph 63 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        64.

        Defendants deny the allegations contained in paragraph 64 of Plaintiffs’

Amended Complaint.

                                        65.

        Defendants deny the allegations contained in paragraph 65 of Plaintiffs’

Amended Complaint.

                                        66.

        Defendants deny the allegations contained in paragraph 66 of Plaintiffs’

Amended Complaint.

                                        67.

        Responding to the allegations contained in paragraph 67 of Plaintiffs’

Amended Complaint, defendants show that Jane’s interview was recorded and that


                                        -21-
       Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 22 of 49




it speaks for itself. Defendants deny in the form and manner alleged the remaining

allegations contained in paragraph 67 of Plaintiffs’ Amended Complaint.

                                        68.

      Responding to the allegations contained in paragraph 68 of Plaintiffs’

Amended Complaint, defendants show that Jane’s interview was recorded and that

it speaks for itself. Further responding, defendants admit that Jane told Leach that

John laid on her and “attached” his “ding dong” to Jane’s “private part” on

multiple occasions. When describing the encounters, Jane simulated the act by

rocking back and forth in her chair and moving her hips. Defendants deny in the

form and manner alleged the remaining allegations contained in paragraph 68 of

Plaintiffs’ Amended Complaint.

                                        69.

      Responding to the allegations contained in paragraph 69 of Plaintiffs’

Amended Complaint, defendants show that Jane’s interview was recorded and that

it speaks for itself. Defendants deny in the form and manner alleged the remaining

allegations contained in paragraph 69 of Plaintiffs’ Amended Complaint.

                                        70.

      Responding to the allegations contained in paragraph 70 of Plaintiffs’

Amended Complaint, defendants show that Jane’s interview was recorded and that


                                       -22-
       Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 23 of 49




it speaks for itself. Further responding, defendants admit that Jane stated that she

had not seen John’s penis “recently,” but that she had seen his penis at some time

when she was little. Defendants deny in the form and manner alleged the

remaining allegations contained in paragraph 70 of Plaintiffs’ Amended

Complaint.

                                        71.

      Responding to the allegations contained in paragraph 71 of Plaintiffs’

Amended Complaint, defendants show that Jane’s interview was recorded and that

it speaks for itself. Further responding, defendants show that Jane described

encounters which occurred when the twins were 17 years old, and identified an

encounter which occurred during the summer of 2016 or 2017. Defendants deny

the remaining allegations contained in paragraph 71 of Plaintiffs’ Amended

Complaint.

                                        72.

      Responding to the allegations contained in paragraph 72 of Plaintiffs’

Amended Complaint, defendants show that Jane’s interview was recorded and that

it speaks for itself. Further responding, defendants admit that Jane told Leach that

John did not use his cell phone when he “attached” to her. Defendants deny in the




                                       -23-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 24 of 49




form and manner alleged the remaining allegations contained in paragraph 72 of

Plaintiffs’ Amended Complaint.

                                        73.

      Responding to the allegations contained in paragraph 73 of Plaintiffs’

Amended Complaint, defendants admit that Leach interpreted Jane’s use of the

word “attached,” in the context of all of her statements, to mean that John had

sexual intercourse with her. Jane told Leach that John laid on her and “attached”

his “ding dong” to Jane’s “private part” on multiple occasions. Inasmuch as Jane

had stated that she refers to a penis as a “ding dong” and a vagina as a “private

part,” Leach’s interpretation was reasonable. Furthermore, when Jane described the

encounters, Jane simulated the act by rocking back and forth in her chair and

moving her hips. Defendants deny the remaining allegations contained in

paragraph 73 of Plaintiffs’ Amended Complaint.

                                        74.

      Responding to the allegations contained in paragraph 74 of Plaintiffs’

Amended Complaint, defendants can neither admit nor deny the allegations

regarding Jane’s general tendency to use literal language for want of sufficient

information to form a belief as to the truth thereof, and put plaintiffs upon strict

proof of the same. Further responding, defendants show that a literal interpretation


                                       -24-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 25 of 49




of Jane’s use of the word “attached” supports the inference that John had sexual

intercourse with her. Defendants deny the remaining allegations contained in

paragraph 74 of Plaintiffs’ Amended Complaint.

                                       75.

      Responding to the allegations contained in paragraph 75 of Plaintiffs’

Amended Complaint, defendants show that Jane’s interview was recorded and that

it speaks for itself. Defendants admit that approximately eight minutes into the

interview, Jane asked, “Does my dad know about it?” Defendants further admit

that at the conclusion of the interview, Jane asked Leach to call her father.

Defendants deny in the form and manner alleged the remaining allegations

contained in paragraph 75 of Plaintiffs’ Amended Complaint.

                                       76.

      Responding to the allegations contained in paragraph 76 of Plaintiffs’

Amended Complaint, defendants admit that Leach did not immediately phone

Jane’s father at the conclusion of her interview. Defendants can neither admit nor

deny the allegations regarding Jane’s telephone call to her father for want of

sufficient information to form a belief as to the truth thereof, and put plaintiffs

upon strict proof of the same. Defendants deny in the form and manner alleged the




                                       -25-
        Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 26 of 49




remaining allegations contained in paragraph 76 of Plaintiffs’ Amended

Complaint.

                  Answer to “Consequences of Jane’s Interview”

                                        77.

        Defendants deny the allegations contained in paragraph 77 of Plaintiffs’

Amended Complaint.

                                        78.

        Defendants can neither admit nor deny the allegations contained in

paragraph 78 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        79.

        Responding to the allegations contained in paragraph 79 of Plaintiffs’

Amended Complaint, defendants can neither admit nor deny the allegations

regarding Jane’s feelings and habits regarding school for want of sufficient

information to form a belief as to the truth thereof, and put plaintiffs upon strict

proof of the same. Defendants deny the remaining allegations contained in

paragraph 79 of Plaintiffs’ Amended Complaint.




                                        -26-
        Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 27 of 49




                             Answer to “John’s Arrest”

                                         80.

        Defendants can neither admit nor deny the allegations contained in

paragraph 80 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                         81.

        Responding to the allegations contained in paragraph 81 of Plaintiffs’

Amended Complaint, defendants admit that Leach told Mr. Doe of the allegations

against John and that Mr. Doe agreed to take John to the Gwinnett Police

Department headquarters to speak with Leach. Defendants further show that Mr.

Doe told Leach that John is a habitual liar. Defendants can neither admit nor deny

the remaining allegations contained in paragraph 81 of Plaintiffs’ Amended

Complaint for want of sufficient information to form a belief as to the truth thereof,

and put plaintiffs upon strict proof of the same.

                                         82.

        Defendants admit the allegations contained in paragraph 82 of Plaintiffs’

Amended Complaint.




                                         -27-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 28 of 49




                                       83.

      Responding to the allegations contained in paragraph 83 of Plaintiffs’

Amended Complaint, defendants show that John’s interview was recorded and that

it speaks for itself. Further responding, defendants admit that the incident report

contained the statements contained in subparts a. through c. of paragraph 83 of

Plaintiffs’ Amended Complaint; however, defendants deny that these statements

represent the entirety of the recorded conversation or the account of the

conversation set forth in the investigative report. Defendants deny in the form and

manner alleged the remaining allegations contained in paragraph 83 of Plaintiffs’

Amended Complaint, including subparts a. through c. thereof.

                                       84.

      Responding to the allegations contained in paragraph 84 of Plaintiffs’

Amended Complaint, defendants show that John’s interview was recorded and that

it speaks for itself. Defendants admit that John claimed that he “didn’t do

anything” and invoked his right to an attorney. Defendants deny in the form and

manner alleged the remaining allegations contained in paragraph 84 of Plaintiffs’

Amended Complaint.




                                       -28-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 29 of 49




                                       85.

      Responding to the allegations contained in paragraph 85 of Plaintiffs’

Amended Complaint, defendants admit that Leach concluded the interview and

arrested John on felony charges of rape and incest. Further responding, defendants

show that Mr. Doe told Leach that John could not afford an attorney. Defendants

deny in the form and manner alleged the remaining allegations contained in

paragraph 85 of Plaintiffs’ Amended Complaint.

                                       86.

      Responding to the allegations contained in paragraph 86 of Plaintiffs’

Amended Complaint, defendants admit that Leach and another detective

handcuffed John and transported John to jail, where he was released to deputies.

Defendants deny in the form and manner alleged the remaining allegations

contained in paragraph 86 of Plaintiffs’ Amended Complaint.

                                       87.

      Defendants admit the allegations contained in paragraph 87 of Plaintiffs’

Amended Complaint.

                                       88.

      Defendants admit the allegations contained in paragraph 88 of Plaintiffs’

Amended Complaint.


                                      -29-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 30 of 49




                  Answer to “There Was No Probable Cause to
                     Believe John Committed Any Crime”

                                      89.

      Defendants deny the allegations contained in paragraph 89 of Plaintiffs’

Amended Complaint.

                                      90.

      Defendants deny the allegations contained in paragraph 90 of Plaintiffs’

Amended Complaint.

                                      91.

      Defendants deny the allegations contained in paragraph 91 of Plaintiffs’

Amended Complaint.

                                      92.

      Defendants deny in the form and manner alleged the allegations contained in

paragraph 92 of Plaintiffs’ Amended Complaint.

                                      93.

      Defendants admit the allegations contained in paragraph 93 of Plaintiffs’

Amended Complaint.

                                      94.

      Responding to the allegations contained in paragraph 94 of Plaintiffs’

Amended Complaint, defendants admit that Leach obtained search warrants to

                                      -30-
        Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 31 of 49




conduct forensic examinations of John’s phone and T.B.’s phone, and that no video

was recovered. Defendants deny the remaining allegations contained in paragraph

94 of Plaintiffs’ Amended Complaint.

                                        95.

        Defendants can neither admit nor deny the allegations contained in

paragraph 95 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        96.

        Defendants admit the allegations contained in paragraph 96 of Plaintiffs’

Amended Complaint.

                                        97.

        Defendants can neither admit nor deny the allegations contained in

paragraph 97 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        98.

        Defendants admit the allegations contained in paragraph 98 of Plaintiffs’

Amended Complaint.


                                        -31-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 32 of 49




                  Answer to “Consequences of John’s Arrest”

                                      99.

      Defendants deny the allegations contained in paragraph 99 of Plaintiffs’

Amended Complaint.

                                      100.

      Defendants deny the allegations contained in paragraph 100 of Plaintiffs’

Amended Complaint.

                     ANSWER TO CLAIMS FOR RELIEF

                             ANSWER TO Count I
                         Violation of 42 U.S.C. § 12132
                Title II of the Americans with Disabilities Act
  (By Jane Doe against Gwinnett County and Gwinnett County School District)

                                      101.

      Responding to the allegations contained in paragraph 101 of Plaintiffs’

Amended Complaint, defendants hereby incorporate by reference as if fully set

forth verbatim herein their answers, affirmative defenses, and responses made to

paragraphs 1 through 100 of Plaintiffs’ Amended Complaint.

                                      102.

      Defendants can neither admit nor deny the allegations contained in

paragraph 102 of Plaintiffs’ Amended Complaint for want of sufficient information



                                      -32-
        Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 33 of 49




to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        103.

        Defendants admit the allegations contained in paragraph 103 of Plaintiffs’

Amended Complaint.

                                        104.

        Defendants can neither admit nor deny the allegations contained in

paragraph 104 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        105.

        Defendants admit the allegations contained in paragraph 105 of Plaintiffs’

Amended Complaint.

                                        106.

        The allegations contained in paragraph 106 of Plaintiffs’ Amended

Complaint constitute a legal conclusion to which no response is required. To the

extent that a response is required, defendants admit that Leach was an employee of

Gwinnett County, and that Gwinnett County is required to comply with the

Americans With Disabilities Act. Defendants deny in the form and manner alleged


                                        -33-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 34 of 49




the remaining allegations contained in paragraph 106 of Plaintiffs’ Amended

Complaint.

                                      107.

      Responding to the allegations contained in paragraph 107 of Plaintiffs’

Amended Complaint, defendants deny that they failed to provide any

accommodation to which Jane was legally entitled. Further responding, defendants

can neither admit nor deny the allegations regarding the subjective knowledge of

Ms. Coleman contained in paragraph 107 of Plaintiffs’ Amended Complaint for

want of sufficient information to form a belief as to the truth thereof, and put

plaintiffs upon strict proof of the same. Defendants deny in the form and manner

alleged the remaining allegations contained in paragraph 107 of Plaintiffs’

Amended Complaint.

                                      108.

      Defendants deny the allegations contained in paragraph 108 of Plaintiffs’

Amended Complaint.

                                      109.

      Defendants can neither admit nor deny the allegations contained in

paragraph 109 of Plaintiffs’ Amended Complaint for want of sufficient information




                                      -34-
        Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 35 of 49




to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        110.

        Defendants deny in the form and manner alleged the allegations contained in

paragraph 110 of Plaintiffs’ Amended Complaint.

                                        111.

        Defendants deny the allegations contained in paragraph 111 of Plaintiffs’

Amended Complaint.

                                        112.

        Defendants deny the allegations contained in paragraph 112 of Plaintiffs’

Amended Complaint, including subparts a. through g. thereof.

                                        113.

        Defendants deny the allegations contained in paragraph 113 of Plaintiffs’

Amended Complaint.

                          ANSWER TO Count II
                        Violation of 29 U.S.C. § 794
                Section 504 of the Rehabilitation Act of 1973
  (By Jane Doe against Gwinnett County and Gwinnett County School District)

                                        114.

        Responding to the allegations contained in paragraph 114 of Plaintiffs’

Amended Complaint, defendants hereby incorporate by reference as if fully set

                                        -35-
        Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 36 of 49




forth verbatim herein their answers, affirmative defenses, and responses made to

paragraphs 1 through 113 of Plaintiffs’ Amended Complaint.

                                        115.

        Responding to the allegations contained in paragraph 115 of Plaintiffs’

Amended Complaint, defendants admit that Gwinnett County is subject to the

requirements of Section 504 of the Rehabilitation Act of 1973. Defendants deny in

the form and manner alleged the remaining allegations contained in paragraph 115

of Plaintiffs’ Amended Complaint.

                                        116.

        Defendants can neither admit nor deny the allegations contained in

paragraph 116 of Plaintiffs’ Amended Complaint for want of sufficient information

to form a belief as to the truth thereof, and put plaintiffs upon strict proof of the

same.

                                        117.

        Defendants deny the allegations contained in paragraph 117 of Plaintiffs’

Amended Complaint.

                                        118.

        Defendants deny the allegations contained in paragraph 118 of Plaintiffs’

Amended Complaint.


                                        -36-
       Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 37 of 49




                           ANSWER TO Count III
 Unlawful Seizure in violation of 42 U.S.C. §1983 and the Fourth Amendment
  (By Jane Doe against Gwinnett County and Gwinnett County School District)

                                       119.

      Responding to the allegations contained in paragraph 119 of Plaintiffs’

Amended Complaint, defendants hereby incorporate by reference as if fully set

forth verbatim herein their answers, affirmative defenses, and responses made to

paragraphs 1 through 118 of Plaintiffs’ Amended Complaint.

                                       120.

      The Court has dismissed Count III of Plaintiffs’ Amended Complaint. (Doc.

45.) As such, no response to paragraph 120 of Plaintiffs’ Amended Complaint is

required. To the extent that a response is required, defendants deny in the form and

manner alleged the allegations contained in paragraph 120 of Plaintiffs’ Amended

Complaint.

                                       121.

      The Court has dismissed Count III of Plaintiffs’ Amended Complaint. (Doc.

45.) As such, no response to paragraph 121 of Plaintiffs’ Amended Complaint is

required. To the extent that a response is required, defendants show that the policy

governing interviews of suspected victims of child abuse is the Protocol Order

entered by the Gwinnett County Superior Court pursuant to O.C.G.A. § 19-5-2.


                                       -37-
       Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 38 of 49




(Doc. 23-1, pp. 21-80; Doc. 45, p. 62 n.178 (taking judicial notice of the Protocol

Order).) Defendants further show that the Protocol Order speaks for itself.

Defendants deny in the form and manner alleged the remaining allegations

contained in paragraph 121 of Plaintiffs’ Amended Complaint.

                                       122.

      The Court has dismissed Count III of Plaintiffs’ Amended Complaint. (Doc.

45.) As such, no response to paragraph 122 of Plaintiffs’ Amended Complaint is

required. To the extent that a response is required, defendants show that the policy

governing interviews of suspected victims of child abuse is the Protocol Order

entered by the Gwinnett County Superior Court pursuant to O.C.G.A. § 19-5-2.

(Doc. 23-1, pp. 21-80; Doc. 45, p. 62 n.178 (taking judicial notice of the Protocol

Order).) Defendants further show that the Protocol Order speaks for itself.

Defendants deny in the form and manner alleged the remaining allegations

contained in paragraph 122 of Plaintiffs’ Amended Complaint.

                                       123.

      The Court has dismissed Count III of Plaintiffs’ Amended Complaint. (Doc.

45.) As such, no response to paragraph 123 of Plaintiffs’ Amended Complaint is

required. To the extent that a response is required, defendants deny the allegations

contained in paragraph 123 of Plaintiffs’ Amended Complaint.


                                       -38-
       Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 39 of 49




                                       124.

      The Court has dismissed Count III of Plaintiffs’ Amended Complaint. (Doc.

45.) As such, no response to paragraph 124 of Plaintiffs’ Amended Complaint is

required. To the extent that a response is required, defendants deny the allegations

contained in paragraph 124 of Plaintiffs’ Amended Complaint.

                                       125.

      The Court has dismissed Count III of Plaintiffs’ Amended Complaint. (Doc.

45.) As such, no response to paragraph 125 of Plaintiffs’ Amended Complaint is

required. To the extent that a response is required, defendants deny the allegations

contained in paragraph 125 of Plaintiffs’ Amended Complaint.

                                       126.

      The Court has dismissed Count III of Plaintiffs’ Amended Complaint. (Doc.

45.) As such, no response to paragraph 126 of Plaintiffs’ Amended Complaint is

required. To the extent that a response is required, defendants deny the allegations

contained in paragraph 126 of Plaintiffs’ Amended Complaint.

                                       127.

      The Court has dismissed Count III of Plaintiffs’ Amended Complaint. (Doc.

45.) As such, no response to paragraph 127 of Plaintiffs’ Amended Complaint is




                                       -39-
       Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 40 of 49




required. To the extent that a response is required, defendants deny the allegations

contained in paragraph 127 of Plaintiffs’ Amended Complaint.

                                       128.

      The Court has dismissed Count III of Plaintiffs’ Amended Complaint. (Doc.

45.) As such, no response to paragraph 128 of Plaintiffs’ Amended Complaint is

required. To the extent that a response is required, defendants deny the allegations

contained in paragraph 128 of Plaintiffs’ Amended Complaint.

                                       129.

      The Court has dismissed Count III of Plaintiffs’ Amended Complaint. (Doc.

45.) As such, no response to paragraph 129 of Plaintiffs’ Amended Complaint is

required. To the extent that a response is required, defendants deny the allegations

contained in paragraph 129 of Plaintiffs’ Amended Complaint.

                                       130.

      The Court has dismissed Count III of Plaintiffs’ Amended Complaint. (Doc.

45.) As such, no response to paragraph 130 of Plaintiffs’ Amended Complaint is

required. To the extent that a response is required, defendants deny the allegations

contained in paragraph 130 of Plaintiffs’ Amended Complaint.




                                       -40-
       Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 41 of 49




                                       131.

      The Court has dismissed Count III of Plaintiffs’ Amended Complaint. (Doc.

45.) As such, no response to paragraph 131 of Plaintiffs’ Amended Complaint is

required. To the extent that a response is required, defendants deny the allegations

contained in paragraph 131 of Plaintiffs’ Amended Complaint.

                                       132.

      The Court has dismissed Count III of Plaintiffs’ Amended Complaint. (Doc.

45.) As such, no response to paragraph 132 of Plaintiffs’ Amended Complaint is

required. To the extent that a response is required, defendants deny the allegations

contained in paragraph 132 of Plaintiffs’ Amended Complaint.

                           ANSWER TO Count IV
              Fourth Amendment Violation under 42 U.S.C. § 1983
                     (By John Doe against Detective Leach)

                                       133.

      Responding to the allegations contained in paragraph 133 of Plaintiffs’

Amended Complaint, defendants hereby incorporate by reference as if fully set

forth verbatim herein their answers, affirmative defenses, and responses made to

paragraphs 1 through 132 of Plaintiffs’ Amended Complaint.




                                       -41-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 42 of 49




                                       134.

      Responding to the allegations contained in paragraph 134 of Plaintiffs’

Amended Complaint, defendants deny that a conclusive determination of a

suspect’s actual guilt is required for a lawful arrest. Rather, an arrest is lawful

when it is supported by probable cause to believe that a suspect has committed a

crime. Defendants therefore deny in the form and manner alleged the allegations

contained in paragraph 134 of Plaintiffs’ Amended Complaint.

                                       135.

      Defendants deny the allegations contained in paragraph 135 of Plaintiffs’

Amended Complaint.

                                       136.

      Defendants deny the allegations contained in paragraph 136 of Plaintiffs’

Amended Complaint.

                                       137.

      Responding to the allegations contained in paragraph 137 of Plaintiffs’

Amended Complaint, defendants admit that the warrant affidavit does not include

all of the facts which were provided to the magistrate. Defendants deny the

remaining allegations contained in paragraph 137 of Plaintiffs’ Amended

Complaint.


                                       -42-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 43 of 49




                                     138.

      Defendants deny the allegations contained in paragraph 138 of Plaintiffs’

Amended Complaint.

                                     139.

      Defendants deny the allegations contained in paragraph 139 of Plaintiffs’

Amended Complaint.

                                     140.

      The allegations contained in paragraph 140 of Plaintiffs’ Amended

Complaint constitute a legal conclusion to which no response is required. To the

extent that a response is required, defendants deny that arguable probable cause

was lacking for John’s arrest and therefore deny the allegations contained in

paragraph 140 of Plaintiffs’ Amended Complaint.

                           ANSWER TO Count V
               Attorney’s Fees under 42 U.S.C. § 1988, the ADA,
                   and Section 504 of the Rehabilitation Act

                                     141.

      Responding to the allegations contained in paragraph 141 of Plaintiffs’

Amended Complaint, defendants hereby incorporate by reference as if fully set

forth verbatim herein their answers, affirmative defenses, and responses made to

paragraphs 1 through 140 of Plaintiffs’ Amended Complaint.


                                     -43-
       Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 44 of 49




                                          142.

      Defendants deny the allegations contained in paragraph 142 of Plaintiffs’

Amended Complaint.

                      ANSWER TO REQUEST FOR RELIEF

                                          143.

      Responding to the allegations contained in the unnumbered paragraph

following    paragraph    142    of   Plaintiffs’   Amended      Complaint   beginning

“WHEREFORE,” and constituting plaintiffs’ prayer for relief, defendants deny all

such allegations and specifically deny that plaintiffs are entitled to any of the relief

requested from them in form, type, or amount, under any theory at law or in equity.

                                          144.

      Except as expressly admitted, denied, or otherwise responded to, defendants

deny all allegations contained in Plaintiffs’ Amended Complaint.

                                  THIRD DEFENSE

      The claims and allegations in Plaintiffs’ Amended Complaint, even if taken

as true, do not state a claim for relief under 42 U.S.C. § 1983, as any deprivation

alleged therein does not rise to the level of a constitutional tort.




                                          -44-
        Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 45 of 49




                               FOURTH DEFENSE

        Defendants show that plaintiffs were not deprived of any constitutionally

protected rights, nor did defendants violate the rights of plaintiff under any laws of

the United States or the State of Georgia.

                                 FIFTH DEFENSE

        The alleged injuries and damages sustained by plaintiffs resulted solely from

the voluntary and intentional conduct of plaintiff John Doe and others, and not

from any conduct of defendants.

                                 SIXTH DEFENSE

        Defendants assert the defenses of sovereign, qualified, and official immunity

to the fullest extent provided by law.

                               SEVENTH DEFENSE

        Plaintiffs’ damages, if any, were not proximately caused by any official

policy, practice, custom, or directive of Gwinnett County, or one whose acts or

edicts may fairly be said to represent official policy; accordingly, Gwinnett County

is without liability for any of plaintiffs’ claims brought pursuant to 42 U.S.C. §

1983.




                                         -45-
       Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 46 of 49




                               EIGHTH DEFENSE

       Defendants did not breach any duty they may have owed to plaintiffs based

upon the allegations contained in Plaintiffs’ Amended Complaint.

                                NINTH DEFENSE

       Gwinnett County cannot be liable under 42 U.S.C. § 1983 on the basis of

respondeat superior.

                               TENTH DEFENSE

       As to plaintiff John Doe’s federal claim against defendant Leach, sued in his

individual capacity, this defendant shows that under all of the facts and

circumstances, his conduct was discretionary in nature, was not in violation of any

clearly established constitutional right of which a reasonable officer would have

had fair warning, and was likewise objectively reasonable, thereby entitling him to

qualified immunity.

                             ELEVENTH DEFENSE

       Defendants assert any and all affirmative defenses set forth in Rule 8(c)(1)

of the Federal Rules of Civil Procedure that are or may hereafter be applicable to

this action.




                                        -46-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 47 of 49




                              TWELFTH DEFENSE

      Defendants reserve the right to plead and prove such other defenses as may

become known to them during the course of their investigation and discovery.

      WHEREFORE, having fully listed their defenses and having fully answered

Plaintiffs’ Amended Complaint, defendants pray as follows:

      (a)   That judgment be entered in favor of defendants and against plaintiffs

            on Plaintiffs’ Amended Complaint;

      (b)   That the costs of this action, including attorney fees, be cast against

            plaintiffs; and

      (c)   That the Court grant such other and further relief as it may deem just

            and proper.

      This 23rd day of April, 2020.

                                             CAROTHERS & MITCHELL, LLC

                                             /s/ Brian R. Dempsey
                                             Richard A. Carothers
                                             Georgia Bar No. 111075
                                             richard.carothers@carmitch.com
                                             Brian R. Dempsey
                                             Georgia Bar No. 217596
                                             brian.dempsey@carmitch.com

                                             Attorneys for Defendants Gwinnett
                                             County, Georgia and Jonathan Leach



                                      -47-
      Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 48 of 49




1809 Buford Highway
Buford, GA 30518
(770) 932-3552 (office)
(770) 932-6348 (fax)


                DEFENDANTS DEMAND A TRIAL BY JURY
                     ON ALL ISSUES SO TRIABLE.




                                   -48-
       Case 1:19-cv-00813-SDG Document 51 Filed 04/23/20 Page 49 of 49




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically submitted the foregoing

ANSWER AND DEFENSES OF DEFENDANTS GWINNETT COUNTY,

GEORGIA AND DETECTIVE JONATHAN LEACH to the Clerk of Court

using the CM/ECF system which will automatically send electronic mail

notification of such filing to the following counsel of record who are CM/ECF

participants:

                            Jeffrey R. Filipovits, Esq.
                             FILIPOVITS LAW, PC
                       2900 Chamblee-Tucker Rd., Bldg. 1
                               Atlanta, GA 30341

                          Jennifer B. Hickey, Esq.
                  LAW OFFICE OF JENNIFER HICKEY, LLC
                    1310 Rockbridge Road, S.W., Ste. G2
                        Stone Mountain, GA 30087

      This 23rd day of April, 2020.

                                           /s/ Brian R. Dempsey
                                           Brian R. Dempsey
                                           Georgia Bar No. 217596
                                           brian.dempsey@carmitch.com
